Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 35-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and apparatus for determining placement of a hook structure on a tooth which as claimed is an abstract idea, such that it can be carried out in the head of the user or only using pencil and paper and the claimed system is a general purpose computer which does not add significantly more. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements. The claimed general computer elements to not add a meaningful limitation to the abstract idea (in the system claims) because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons outlined in detail below.
	In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidances” issued January 7, 2019 the pending claims are analyzed as follows:
	Step 1: In regard to claims 33 and 35-57 are directed to “A method” that is apparently intended to use a generic computer (claimed virtual model and displaying implies using a computer) to identifying a region of interest on a patient’s tooth for a hook structure and “A system” that comprises a general purpose computer (processor and memory). The method is within the 35 U.S.C. 101 statutory category of a process and the system is within the 35 U.S.C. 101 statutory category of a machine, but they fall into the judicial exception (MPEP 2106.04).
	Step 2A: In regard to the claims 33 and 35-57, the claimed invention is directed towards an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed invention is directed to a mental process, concepts that are capable of being performed in the human mind including observations, evaluations and judgments. The steps of “providing a treatment plan”, “providing a virtual model”, “identifying a hook structure”, “identifying a region of interest”, “identifying manufacturing constrains and clinical constraints” “dividing the target stages” and “displaying one or more virtual representations of the hook structure” are all data gathering and planning steps in which the user can mentally visual, such as if they know a location of the hook will not work, the can reevaluate the treatment, add more steps and visualized a different location for the hook to meet the constraints.
	It is further noted that dentists have long practices their trade/art of determining teeth movements based on the locations of attachments to the teeth well before the advent of computers and are most certainly capable of envisioning and mentally determining the location of attachment, i.e. hooks that will result in a desired treatment outcome.  
	Step 2B: In regard to the claims 33 and 35-57, the claimed steps are all directed towards steps that can be carried out mentally and represent nothing more than concepts related to mentally visualizing arrangements and calculations which fall within the judicial exception. Implicit in the claimed inventions is the intended use of a computer or data processing device (for the method) and a general purpose computer (for the system), however, there is no disclosure in the written description that the method or system improves the manner in which the processing unit operates. The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to “significant more” than the judicial exception. The claims do not go beyond “determining” and “identifying” based on mathematical algorithms with a standard generic computer.  
	The claims do not require that the method be implemented by a particular machine and they do not require that the method transform a particular article. The system, which is to carry out the method, does not require a particular machine to carry out the method or result in a transformation of a particular article.  The claims set forth a process of analyzing information and a system for analyzing the information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing information. The claimed system and method fall within the judicial exception to patent eligible subject matter of an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claim 33, the applicant has claimed “identifying in the region of interest one or more constrained hook locations for the hook structure that can accommodate both the manufacturing constraints and clinical constraints”. Therefore, the limitations of claim 57 directed towards the third region in which both the manufacturing and clinical constraints are met are unclear as to how it is related to constrained hook locations of the independent claim. For examination purposes, the third region is being interpreted as at least one of the constrained hook locations of the independent claim, however, the applicant should amend the claim to clarify.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Morton has been cited to teach constraints with respect to attachments being taken into consideration during designing an orthodontic treatment plan (see pars. 137 and 142).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/           Primary Examiner, Art Unit 3772   
7/12/2022